PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,333,109
Issue Date: 2022 May 17
Application No. 16/858,153
Filing or 371(c) Date: 24 Apr 2020
Attorney Docket No. 8428126 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “Response to Notice Regarding Foreign Priority and Petition to Accept an Unintentionally Delayed Priority Claim under 37 CFR 1.55(e), filed April 27, 2022, which, under the circumstances of this case, is treated as a renewed petition under 37 CFR 1.55(f). 

The petition is again DISMISSED.

The foreign priority claims to German Applications Nos. 102019206104.4, filed April 29, 2019, and 102019206216.4, filed April 30, 2019, were timely made in the application data sheet (ADS) filed April 24, 2020. As such, no petition to accept an unintentionally delayed priority claim under 37 CFR 1.55(e) is required. Rather, the showing of record is that applicant failed to timely submit certified copies within the time period set forth in 37 CFR 1.55(f)(2).  

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2)

The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. Petitioner merely states that the delay was due to the COVID-19 Outbreak. As noted previously, such a statement, it itself, does not meet the requirement of a showing of good and sufficient cause for the delay.  

A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay. If the delay was due to the COVID-19 Outbreak, petitioner should provide a brief explanation as to how the delay resulted from the COVID-19 Outbreak. 

With regard to the request for refund, as noted in the decision mailed April 20, 2022, there is no provision to waive the petition fee under 37 CFR 1.17(g) due to the COVID-19 Outbreak. However, the petition fee under 37 CFR 1.17(g) is $220.00, not $2,100.00. The $2,100 fee is unnecessary and has been refunded to counsel.

The issue fee in this case was paid on February 28, 2022.  Therefore, it is conceivable that the application will issue before either the filing or the granting of a renewed petition under 37 C.F.R. §1.55(f).  In such case, submission of a certificate of correction (along with the required fee) will be required as a condition for granting the petition under 37 C.F.R. §1.55(f). 

A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a showing of good and sufficient cause for the delay, as indicated above.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    



Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET